Exhibit 10.2

 

AWARD AGREEMENT

UNDER THE

MAINSOURCE FINANCIAL GROUP, INC.

2007 Stock Incentive Plan

 

Notice of Grant

 

The individual named below has been granted an “Award” with respect to the
common stock of MainSource Financial Group, Inc., an Indiana corporation (the
“Company”), subject to the terms and conditions of the MainSource Financial
Group, Inc. 2007 Stock Incentive Plan (the “Plan”) and this Award Agreement (the
“Agreement”).

 

1.

Grantee:

Archie M. Brown, Jr.

 

 

 

2.

Grant Date:

August 4, 2008

 

 

 

3.

Type and Size of Award:

Incentive Stock Option to purchase 25,000 Shares*

 

 

 

4.

Exercise Price per Share:

                       (this is the Fair Market Value of the Share on the Grant
Date)

 

 

 

5.

Expiration Date:

August 3, 2018 (ten years from the Grant Date)

 

--------------------------------------------------------------------------------

*For an Incentive Stock Option (an “Option Award”), this represents the number
of shares of common stock of the Company (“Company Stock”) the Grantee is
entitled to purchase upon subsequent exercise of the Option Award.

 

Agreement Regarding Terms and Conditions of Grant

 

This Agreement is dated as of the Grant Date and is between the Company and the
Grantee, in accordance with the terms of the Plan.  Capitalized terms used in
this Agreement and not otherwise defined have the meanings given to them in the
Plan.

 

1.                                      The Plan.  The Plan contains terms and
conditions applicable to the Award that are not explicitly set forth in this
Award Agreement, but which are incorporated herein by reference.  The terms of
this Agreement shall be subject to the terms of the Plan.  In the case of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.  Grantee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions of
the Plan.  Grantee has reviewed the Plan and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to signing this
Agreement and fully understands all provisions of the Award.  Grantee agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator (as defined in the Plan) upon any questions arising under the Plan
or this Agreement.

 

2.                                      Grant of Option Award.  Subject to the
terms of this Agreement and the Plan, the Company hereby grants to Grantee an
Option Award which entitles Grantee to purchase 25,000 shares of common stock of
Company Stock set forth in the Notice of Grant above (the “Shares”),

 

--------------------------------------------------------------------------------


 

at the price per Share set forth in the Notice of Grant above (the “Exercise
Price”) and in the manner and subject to the conditions provided in this
Agreement.

 

3.                                      Vesting.

 

(a)                                  Except as otherwise provided in subsection
4(b), the Award is subject to forfeiture upon the Grantee’s Termination of
Employment, unless and until the Award vests as provided in this subsection. 
Vesting shall occur in accordance with the following schedule:

 

Date of Vesting

 

Percent of Option Shares Vested

 

 

 

 

 

August 4, 2012

 

100

%

 

(b)                                 Upon a Change in Control, the Award will be
immediately vested and immediately exercisable.

 

4.                                       Exercise of Option Award.  The
following terms and conditions shall apply to the exercise of the Option Award.

 

(a)                                  The Option Award shall not be exercisable
after the Expiration Date.  The Grantee may exercise the Option Award in whole
or in part, at any time on or before the Expiration Date, as to any Shares which
have vested as set forth in this Agreement.  Shares owned by Grantee as a result
of his or her exercise of the Option Award shall be referred to herein as
“Purchased Shares.”

 

(b)                                 Except to the extent the Grantee uses the
sale and remittance procedure described in this subsection, the Grantee must pay
cash for the Exercise Price for the Shares on the Exercise Date.  The Grantee
may also pay the Exercise Price as follows:

 

(i)                                     In shares of equivalent equity
interests, held for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes and valued at Fair Market
Value on the Exercise Date, or

 

(ii)                                  Through a special sale and remittance
procedure pursuant to which the Grantee concurrently provides irrevocable
written instructions to (A) a brokerage firm designated by the Company to effect
the immediate sale of the purchased interests and remit to the Company, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate Exercise Price payable for the purchased interests plus all
applicable federal, state and local income and employment taxes required to be
withheld by the Company by reason of such exercise, and (B) the Company to
deliver the certificates for the purchased interests directly to such brokerage
firm to complete the sale.

 

The Company’s obligations to deliver purchased equity interests under the sale
and remittance procedure described in this subsection shall be conditioned

 

2

--------------------------------------------------------------------------------


 

upon receiving sufficient funds and/or other assets to cover the Exercise Price
and tax withholding obligations described herein.

 

5.                                      Conditions.  The Company’s obligation to
issue or transfer Shares to Grantee after the exercise of the Option Award, in
whole or in part, is conditioned upon Grantee’s payment in full for the Shares
with respect to which the Option Award was exercised.

 

6.                                      Change in Company Stock.  In the event
of any change in the Shares, as described in Section 12.9 of the Plan, the
Administrator will make appropriate adjustment or substitution in the number,
kind and price of Shares under this Agreement, all as provided in the Plan. 
Such adjustment or substitution in the number, kind and price of Shares under
this Agreement will be automatic and no formal amendment will be required to be
made to this Agreement to effect the adjustment or substitution, provided the
Participant is provided with adequate notice of such adjustment or
substitution.  The Administrator’s determination in this respect will be final,
conclusive and binding on all parties.

 

7.                                      No Shareholder Rights; No Guarantee of
Employment.  Grantee shall not have any of the rights of a shareholder with
respect to the Shares until such Shares are issued or transferred to Grantee
after the exercise of the Option Award.  Nothing in this Agreement (a) confers
on Grantee any right to continue in the employment of the Company, or
(b) interferes with the Company’s right to terminate the employment of Grantee
at any time, with or without cause.

 

8.                                      Certain Tax Consequences.  Grantee
acknowledges that the exercise of the Option Award and any sale of the Purchased
Shares may have various tax consequences under federal and state law.  Grantee
has discussed these consequences with his personal tax advisor.  Grantee may be
required to report the grant of the Option Award to the Internal Revenue Service
and/or to state tax authorities under applicable state law.  The Company is not
obligated to deliver Shares upon the exercise of any Option Award issued under
the Plan until all applicable federal, state, local and foreign income and
employment tax withholding requirements have been satisfied.  In accordance with
the foregoing, the Company has the right to withhold sums from compensation
otherwise due to Grantee to satisfy such withholding requirements.

 

9.                                      Transferability.  An Option Award
granted hereby shall be neither transferable nor assignable by a Grantee other
than by will or by the laws of descent and distribution and may be exercised,
during the lifetime of the Grantee, only by the Grantee, or in the event of his
legal incapacity, by his guardian or legal representative acting on behalf of
the Grantee in a fiduciary capacity under state law and court supervision.  A
Restricted Stock Award or Bonus Stock Award may not be transferred or assigned
prior to the lapse of all restrictions imposed upon the grant of a Restricted
Stock Award or Bonus Stock Award.

 

10.                                Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns and Grantee, Grantee’s assigns and the legal
representatives, heir and legatees of Grantee’s estate.

 

3

--------------------------------------------------------------------------------


 

11.                                Compliance with Laws and Regulations.

 

(a)                                  The grant and exercise of the Award, as
applicable, and the issuance of the Shares shall be subject to compliance by the
Company and Grantee with all applicable requirements of law relating thereto,
including but not limited to federal and state securities laws, and with all
applicable regulations of any stock exchange (or The Nasdaq Stock Market, if
applicable) on which the Shares or an equivalent equity interest may be listed
for trading at the time of such exercise and issuance.

 

(b)                                 The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance and sale of any Share pursuant to the Award
shall relieve the Company of any liability with respect to the non-issuance or
sale of the Shares as to which such approval shall not have been obtained.  The
Company, however, shall use its best efforts to obtain all such approvals.

 

12.                                Restrictive Covenants.  Grantee acknowledges
that without his or her making the covenants and agreements hereinafter
contained in this Section, the Company would not have granted this Award to the
Grantee and the grant of such Award is in reliance upon Grantee’s compliance
with the covenants and agreements made in this Section.

 

(a)                                  Noncompetition.  Grantee hereby covenants
and agrees that during Grantee’s employment with the Company and its Affiliates
and for a period of 2.99 years following the termination of that employment, for
any reason, Grantee agrees that he or she shall not, directly or directly,
whether individually or as a partner, shareholder, officer, director, employee,
independent representative, broker, agent, consultant or in any other capacity
for any other individual, partnership, firm, corporation, company or other
entity, engage in the following prohibited activities without prior written
authorization from the Company:

 

(i)                                     Have any ownership interest in any
Restricted Organization (as hereinafter defined);

 

(ii)                                 Work or provide services for any Restricted
Organization;

 

(iii)                              Employ or seek to employ or engage or seek to
engage any person who has worked for or in conjunction with the Company or an
Affiliate during the 12-month period preceding the termination of Grantee’s
employment, specifically including any consultant, employee, provider or vendor
used by the Company or an Affiliate;

 

(iv)                             Solicit or induce any person currently employed
by or otherwise associated with the Company or an Affiliate to terminate such
employment or relationship;

 

(v)                                Solicit or provide or offer to solicit or
provide any Restricted Product or Service to any business account or customer of
the Company or an Affiliate who was a business account or customer of the
Company or an Affiliate

 

4

--------------------------------------------------------------------------------


 

during the 12-month period preceding termination of Grantee’s employment or
about whom Grantee obtained confidential information;

 

(vi)                              Accept business from any business account or
customer of the Company or an Affiliate who was a business account or customer
of the Company or an Affiliate during the term of Grantee’s employment,
including, but not limited to, any business account or customer serviced or
contacted by Grantee, or for whom Grantee had direct or indirect responsibility,
on behalf of the Company or an Affiliate within the 12-month period preceding
the termination of Grantee’s employment or about whom Grantee obtained
confidential information, when that business pertains to products or services
which are competitive with or substantially similar to any Restricted Product or
Service; or

 

(vii)                           Otherwise attempt to interfere with the Company
or an Affiliate’s business or its relationship with its business accounts,
consultants, customers, employees or vendors.

 

(b)                                 Definitions.  For purposes of this Section:

 

(i)                                     “Restricted Product or Service” shall
mean a product or service in development or design, or produced, marketed, sold,
disseminated, offered or distributed by the Company or an Affiliate at any time
on or after the date of this Award Agreement and until Grantee’s termination of
employment.

 

(ii)                                  “Restricted Area” shall mean any county in
which MainSource Bank conducts business.

 

(iii)                               “Restricted Organization” shall mean any
bank holding company, savings association holding company, financial services
holding company, bank, savings bank, thrift, any other financial institution or
other organization or entity that is primarily engaged in the financial services
industry within the Restricted Area, which competes with the Company or an
Affiliate.

 

(c)                                  Adjustments and Extension of Restrictive
Period. Should any covenant or restriction included in this Section be held to
be unreasonable or unenforceable for any reason, including without limitation
the temporal limitation, geographic restrictions, or scope of activity covered
by a restrictive covenant, then such provision or restriction shall be given
effect and enforced to whatever extent would be reasonable and enforceable.  All
remaining covenants and restrictions shall remain in full force and effect in
accordance with the terms thereof.  If Grantee is deemed to have breached any of
the foregoing restrictive covenants, Grantee agrees that the restrictive period
shall be automatically extended by a period of time equal to the period of such
breach, measured from the date of the breach through the date of such
determination.

 

(d)                                 Survival of Obligations.  Grantee agrees
that his obligations contained in this Section shall survive the termination of
Grantee’s employment with the Company, whether such termination is voluntary or
involuntary.  Grantee further acknowledges that

 

5

--------------------------------------------------------------------------------


 

any breach by the Company of any contractual, statutory, or other legal
obligation to the Grantee shall not excuse or terminate the Grantee’s
obligations hereunder or otherwise preclude the Company from seeking relief
pursuant to any provision of this Agreement.

 

(e)                                  Reasonableness of Restrictions.  Grantee
hereby agrees and acknowledges that (i) the provisions of this Section are
reasonable, and (ii) Grantee has (A) read the foregoing provisions of this
Section, (B) been given ample time and opportunity to consult with counsel
concerning the meaning and effect of this Section, and (C) in no way been
coerced or in any way forced to agree to the provisions of those Sections.

 

(f)                                    Remedies.  Grantee acknowledges and
agrees that any actual or threatened breach of the foregoing provisions of this
Agreement will cause irreparable harm to the Company and/or its Affiliates and
that it may be difficult to determine or adequately compensate the Company and
its Affiliates through monetary damages.  Accordingly, Grantee hereby agrees
that the Company may seek a restraining order or other injunctive remedy to
prevent or restrain such breach without the requirement to post or obtain a bond
or other security.  Grantee further agrees that the Company shall also be
entitled to recover reasonable costs and attorneys fees incurred by it to
enforce the foregoing covenants and agreement.  Grantee further acknowledges
that nothing contained herein shall be construed to prohibit or limit the
Company and its Affiliates from pursuing any other remedies, whether such
remedies are contractual or arise at law or in equity.  Grantee further agrees
to indemnify and hold harmless the Company and its Affiliates, directors,
officers, employees, agents, successors and assigns from and against any and all
losses or liabilities which may result from the breach of the restrictive
covenants set forth in this Section.

 

13.                                 Amendment.  Subject to Section 409A of the
Internal Revenue Code of 1986, as amended, if applicable, the Administrator
shall have complete and exclusive power and authority to amend or modify this
Agreement (and the Administrator shall have the power and authority to amend or
modify the Plan) in any or all respects; provided, however, that no such
amendment or modification shall adversely affect, in any material respect, any
rights of the Grantee with respect to an Award granted pursuant to this
Agreement, unless the Grantee consents to such amendment or modification. 
However, the Administrator shall have the power and authority to amend or modify
this Agreement (and the Administrator shall have the power and authority to
amend or modify the Plan) in any manner (including in a manner that adversely
affects the rights of the Grantee with respect to the Award) if such amendment
or modification applies equally to all holders of the type of award granted
under the Plan and is approved by holders of the type of award granted
representing a majority of the Shares issued or issuable pursuant to such awards
granted under the Plan.

 

14.                                 Termination.  Except as otherwise provided
in the Plan, this Agreement and any unvested Shares or Option Awards granted
hereby will terminate immediately upon Grantee’s termination of employment.

 

15.                                 Entire Agreement; Governing Law; Attorneys’
Fees.  The Plan is incorporated into this Agreement by reference.  The Plan and
this Agreement constitute the entire agreement

 

6

--------------------------------------------------------------------------------


 

of the parties with respect to the subject matter of this Agreement and
supersede in their entirety all prior undertakings and agreements of the Company
and Grantee with respect to subject matter of this Agreement.  The Award and
this Agreement shall be construed, administered and governed in all respects
under and by the internal laws (but not the choice of law rules) of the State of
Indiana.  The Company, its Affiliates and the Grantee irrevocably consent to the
jurisdiction and venue of the Courts of the State of Indiana and the United
States federal courts serving Decatur County, Indiana with respect to any and
all actions related to the Award and this Agreement or the enforcement hereof,
and the parties hereto hereby irrevocably waive any and all objections thereto. 
If the Plan or this Agreement is challenged in a court of law, the prevailing
party shall be entitled to receive from the other party reasonable attorneys’
fees and other costs and expenses incurred by the prevailing party in connection
with such suit regardless of whether such suit is prosecuted to judgment.

 

16.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original,
but all of which collectively will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee, after thoroughly reviewing
and developing a complete understanding of the restrictions and covenants
imposed by Section 12, has also executed this Agreement as of the date first
above written.

 

 

GRANTEE:

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

By:

 

(Signature)

 

 

[insert name, title]

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

(Designate Office)

 

 

 

 

 

 

 

 

(County and State)

 

 

 

7

--------------------------------------------------------------------------------